DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 01/14/2021.
Examiner has established the earliest priority date of claims 1, 9 and 20, as the filing date of foreign application KR10-2015-0001341, 01/06/2015. If Applicant disagree, Applicant shall traverse in response to this Office Action, and point to the sections of KR10-2014-0117297, filed 09/03/2014, that teach the currently amended limitations. An unpersuasive traversal will result in the statutory 35 USC 112 (a) (new matter) rejections, and the subsequent Office action will be made Final.
In the application claims 1-3, 5-11, 13-20 are pending.
Applicant arguments with respect to the previously cited art Hong and Van De Laar were fully considered; however, arguments are moot in view of the new grounds of rejections. 

Claim Rejections - 35 USC § 103
The quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections can be found in the previous Office action.
Claims 1- 3, 6-8, 9-11, 14-15, and 17- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0039424 A1) in view of Van De Laar (US 2017/0319087 A1); hereinafter, Van, in view of Wang (US 2013/0144111 A1), in view Howard (US 2016/0065831 A1), the provisional application 62/044,938 filed 09/02/2014, .
Consider claim 1, Hong teaches a method of measuring a biometric signal by an electronic device, (Hong teaches, “a wearable device capable of determining whether a state of a user is suitable for allowing the user to drive a vehicle using biological information sensed” See ¶ 0009. Hong teaches, “a sensing unit that senses a biological signal of a user when the main body is worn” See ¶ 0010. Hong teaches, “the sensing unit 140 … additionally include other types of sensors or devices, such as … a biometric sensor” See ¶ 0056.) the method comprising: 
executing an application related to biometric information of a user wearing the electronic device, (Hong teaches, “the memory 170 may be configured to store application programs executed in the wearable device 100, data or instructions for operations of the wearable device 100” See ¶ 0060. Hong teaches, “[t]he controller 180 generally cooperates with the sending unit 140 to control operation of the wearable device 100 or execute data processing, a function or an operation associated with an application program installed in the wearable device based on the sensing provided by the sensing unit 140.” See ¶ 0076); 

displaying, on a display of the electronic device, an feedback information for inhalation and exhalation, i.e. breathing, while the application is executed, the feedback including the guide the inhalation of the user and the guide exhalation of the user, Hong teaches, “the controller 180 outputs feedback that notifies the state of the user, which breath)” See ¶ 0233. Hong teaches, “the controller 180 provides the situational information that helps the user to recover from the excited state. As an example of this, in FIG. 8C, a portion corresponding to the breathing rate of the user is extracted from the index pattern that is stored in advance in the watch-type terminal 200 and the extracted portion is converted into sound and is output through the sound output unit 252. Along with this, screen information visually indicating the breathing rate of the user and guide information 803 are output to the touch screen 251. The user can listen to his/her breathing rate in the audio form, and this helps the user to rapidly recover from the excited state. When a touch is applied to a "stop" key 803a that is output to the touch screen 251, the breathing rate of the user is no longer output.” See ¶ 0237.
obtaining at least one biometric signal for the user while the feedback is displayed; and displaying, on the display of the electronic device, the biometric Hong teaches, “the controller 180 provides the situational information that helps the user to recover from the excited state. As an example of this, in FIG. 8C, a portion corresponding to the breathing rate of the user is extracted from the index pattern that is stored in advance in the watch-type terminal 200 and the extracted portion is converted into sound and is output through the sound output unit 252. 

With respect to displaying, on a display of the electronic device, an object having an animation effect for inhalation and exhalation while the application is executed, the animation effect including the object being expanded to guide the inhalation of the user and the object being contracted to guide exhalation of the user. Hong does not discuss the use of an animation effect for inhalation and exhalation while the application is executed, in an analogous art, Van teaches, “a system which analyzes uterine activity signals (UASs) and, more particularly, to a system which analyzes UASs, extracts parameters as well as state information from these UASs, generates content based upon the extracted parameters and state information” See ¶ 0002. Van teaches, “FIG. 6, in accordance with a theme for rendering a breathing guide, the content rendered may include a series of animated roundels 602 (e.g., animated circles) which may function as a breathing guide and may be rendered serially (in time). The breathing guide may be started for example when a (strong) contraction is detected (e.g., a contraction that is greater than or equal to a contraction threshold). However, in yet other embodiments, if desired, the breathing guide may be started manually by the patient and/or in response to other detected parameters, conditions, etc. For example, 

With respect to, obtaining at least one biometric signal related to a heart rate of the user, Hong teaches, “FIG. 5B illustrates an example in which various biological signals, for example, the ECG, the PPG, the GSR, the EMG, and the EEG are sensed for a reference period of time, and are expressed in one index pattern that changes over time. For example, through the index pattern that is formed by the biological signals from the user, the bedtime, the wake-up time, the average sleeping time, the average exercising time, the usual blood pressure, the usual heart rate, the usual body temperature, the usual pulse wave, the usual electrocardiogram, and the like are recognized for the user.” See ¶ 0179.
With respect to, obtaining, by a sensor unit of the electronic device, at least one biometric signal related to a heart rate of the user while the object having the animation effect is displayed; Hong discusses the graphical representation of the breathing pattern, i.e. claimed the animation effect and discusses that example in which various biological signals include heart rate, See ¶ 0179. Hong does not explicitly state to obtaining the biometric signal while the object having the animation effect is displayed; nonetheless, Van teaches, “the process may acquire sensor information. The sensor 
 It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention of Hong and help the user by displaying a breathing guide where the “breathing guide may be started … in response to other detected parameters, conditions, etc. For example, the roundels may grow (e.g., increase in 

It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention Hong and provide vibration feedback guidance as well as animation guidance for inhalation as suggested by the Van, in an effort to allow the user to close their eyes when meditating so the user can focus on breathing.

Although, it is Examiner’s position that Hong in view of Van teaches, “obtaining, by a sensor unit of the electronic device, at least one biometric signal related to a heart rate of the user while the object having the animation effect is displayed.” Nonetheless, in an effort to end all arguments, Wang teaches, “[i]t would be desirable to provide a compact apparatus that can be mounted on the user's finger to measure heart rate, and sense breathing patterns, then display animation to guide the user into a breathing pattern that will induce a state of relaxation in the user.” See ¶ 0008. Wang teaches, “stress management device 10 combines breath guiding and heart rate variability biofeedback technology, by analyzing the signal detected from a non-invasive sensor 17 positioned on the finger to extract heart rate variability information and identify the coherence between heart rate variability and respiratory rhythm. In this manner, the device 10 can, therefore, monitor the status and degree of relaxation of the user. The guide the user to breathe by an intuitive graphic display, and to help the user to focus his/her attention, as well as adjust his/her emotion actively, aiding the user to enter into a highly relaxed state of body and mind.” See ¶ 0037.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Hong-Van and provide feedback guidance as animation guidance while monitoring the heart-rate as suggested by the Wang, in an effort “to help the user to focus his/her attention, as well as adjust his/her emotion actively, aiding the user to enter into a highly relaxed state of body and mind.” See ¶ 0037.
	
	With respect to, based on detecting a motion of the electronic device for at least a predetermined time: terminating the obtaining of the at least one biometric signal; and terminating the displaying of the object wherein the biometric information is not displayed, in an analogous art, Howard teaches, “a wearable device having a user interface that allows it to interact with other electronic devices during image capture using a camera in the electronic device.” See ¶ 0021. Howard teaches, “[a] motion sensor may detect motion of the device and provide, modify, cease, or otherwise affect a state, output, or input of the device or associated applications based on the motion. As non-limiting examples, a motion may be used to silence the device or acknowledge an alert generated by the device. Sample motion sensors include accelerometers, gyroscopic sensors, magnetometers, GPS sensors, distance sensors, and so on.” See ¶ 0043. With respect to “detecting a motion of the electronic device for at least a 1 cycle frequency or the wave length interval of the “motion sensors … accelerometers, gyroscopic sensors, magnetometers, GPS sensors, distance sensors” that is used by the detected the motion. 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Hong-Van-Wang and have a motion sensor that detect motion of the device and cease and affect a state, output, input of the device or associated applications based on the motion, as suggested by Howard in ¶ 0043, and therefore, in view of combination stop obtaining of the biometric signal and terminating the displaying of the object wherein the biometric information is not displayed thereby automatically determining whether the user is no longer interested in the current state, output, input of the device or associated applications based on the motion.

 	With respect to, “wherein a strength of the motion is equal to or greater than a threshold strength” in an analogous art, Ahmed teaches, “method and system for enhancing applications with motion-based input, called the flexible motion system. The flexible motion system comprises a motion detection device, a motion processor, and a communication interface.” See ¶ 0010. Ahmed teaches, “a motion detection device may be configured to ignore movements having a magnitude that falls below a certain threshold.” See ¶ 0018.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Hong-Van-Wang-Howard and have a motion 

Consider claim 2, the method of claim 1, wherein displaying the object further comprises: displaying, on the display of the electronic device, a text that guides the inhalation and the exhalation with the object, Van teaches, “graphics such as lines, arrows, alphanumerical characters (e.g., letters, words (e.g., Puff, inhale, exhale, etc.)) arrows, etc. may be generated and/or rendered for the convenience of the user(s).” See ¶ 0051.

Consider claim 3, the method of claim 1, wherein the animation effect guides a depth of each inhalation and each exhalation of the user, See Van Fig. 6 shows the depth of each inhalation and each exhalation of the user.

Consider claim 6, the method of claim 1, wherein displaying the biometric information comprises displaying, by the display of the electronic device, the biometric information corresponding to the at least one biometric signal in real time, Hong teaches, “the controller 180 calculates the current driving index in real time and visually displays the calculated current driving index on a touch screen 251.” See ¶ 0197. Van teaches, “to provide breathing support the content may be formed to provide real-time support for the convenience of the patient. For example, during labor the content may include a visual breathing guide which may provide real-time support to the patient to assist for example in pattern breathing exercises to help with patient focus and reduce pain during contractions.” See ¶ 0048. 

Consider claim 7, the method of claim 1, wherein displaying the biometric information comprises displaying the biometric information in a graphical form over time, See Hong Fig. 5 and 8A. See Van Fig. 6 shows the inhalation and exhalation of the user over time.

Consider claim 8, the method of claim 1, wherein obtaining the at least one biometric signal comprises: obtaining the at least one biometric signal for the user for a preset time, wherein the preset time is adjustable, Hong teaches, “the watch-type terminal 200 is worn on a specific body portion and senses the biological signal of the user for a predetermined period of time (S410).” See ¶ 0146. Hong teaches, “the predetermined period of time is a specific period of time that is set by the user, or a period of time for which the watch-type terminal 200 is sensed as being worn.” See ¶ 0147. 

Consider claim 9, most limitation of claim 9 have been address in the rejection of claim 1.  Hong teaches an electronic device (200 See ¶ 0126) for measuring a biometric (Hong teaches, “a sensing unit that senses a biological signal of a user when the main body is worn” See ¶ 0010.); 
a sensor unit configured to obtain at least one biometric signal, Hong teaches, “the sensing unit 140 … additionally include other types of sensors or devices, such as … a biometric sensor” See ¶ 0056.) 
at least one processor configured to: execute an application related to biometric information of a user wearing the electronic device Hong teaches, “[t]he controller 180 generally cooperates with the sending unit 140 to control operation of the wearable device 100 or execute data processing, a function or an operation associated with an application program installed in the wearable device based on the sensing provided by the sensing unit 140.” See ¶ 0076. Hong teaches, “embodiments may be implemented using a machine-readable medium having instructions stored thereon for execution by a processor to perform various methods presented herein… The processor may include the controller 180 of the mobile terminal.” See ¶ 0284.

Consider claim 10, the electronic device of claim 9, wherein, the at least one processor is further configured to: display, on the display, a text that guides the inhalation and exhalation with the object, See rejection of claim 2.

See rejection of claim 3.

Consider claim 14, the electronic device of claim 13, wherein the previously measured biometric information comprises at least a heart rate of the user, Hong teaches, “FIG. 5B illustrates an example in which various biological signals, for example, … heart rate” See ¶ 0179, See Fig. 5A-C. Hong teaches, “when the stress index increases, the pulse, the breathing rate, and the heart rate increase greatly than those in the index pattern that is stored in advance. When the drowsiness index increased, generally, the pulse, the breathing rate, and the heart rate decrease greatly than those in the index pattern that is stored in advance.” See ¶ 0257.

Consider claim 15, the electronic device of claim 13, wherein the at least one processor is further configured to: detect breathing of the user by the electronic device or receiving information on detected breathing; compare the detected breathing with a breathing quantity proposed by the breathing guide; and display on the display of the electronic device, a result of the comparison in real time, Hong teaches, “the controller 180 calculates the current driving index in real time and visually displays the calculated current driving index on a touch screen 251.” See ¶ 0197. Hong teaches, “the watch-type terminal 200 determines that the user is in poor health, and performs the comparison by temporarily the physical index pattern that is stored in advance (for example, increases or decreases, by a predetermined amount, all numerical values of the pulse and the breathing rate corresponding to the index pattern that is stored in advance).” See ¶ 0246.

Consider claim 17, the electronic device of claim 9, wherein, to display the biometric information, the at least one processor is further configured to display, by the display of the electronic device, the biometric information corresponding to the at least one biometric signal in real time, See rejection of claim 6. 

Consider claim 18, the electronic device of claim 9, wherein, to display the biometric information, the at least one processor is further configured to display the biometric information in a graphical form over time, See rejection of claim 7.

Consider claim 19, the electronic device of claim 9, wherein obtaining the at least one biometric signal comprises: obtaining the at least one biometric signal for the user for a preset time, wherein the preset time is adjustable, See rejection of claim 8.

Consider claim 20, most limitation of claim 20 are addressed in the rejections of Claims 1 and 9, a non-transitory computer readable medium with computer executable instructions stored thereon executed by at least one processor to perform the method of measuring a biometric signal by an electronic device, Hong teaches, “[v]arious embodiments may be implemented using a machine-readable medium having instructions stored thereon for execution by a processor to perform various methods presented herein. Examples of possible machine-readable mediums include HDD (Hard Disk Drive), SSD (Solid State Disk), SDD (Silicon Disk Drive), ROM, RAM, CD-ROM, a magnetic tape, a floppy disk, an optical data storage device, the other types of storage mediums presented herein, and combinations thereof.” See ¶ 0284.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0039424 A1) and further in view of Van (US 2017/0319087 A1), in view of Wang (US 2013/0144111 A1), in view Howard (US 2016/0065831 A1), in view of Ahmed (US 2008/0242415 A1), and further in view of Goldstein (US 2008/0187163 A1).
Consider claim 5, the method of claim 1, further comprising: initiating a breathing guide on the electronic device, wherein the breathing guide is initiated in response to a determination that biometric information previously measured by the electronic device is higher than comparable biometric information for users in a same age range, Hong teaches, “the physical index pattern may be generated based on the biological signal of the user that is sensed for the same periods of time of days, and the emotional index pattern may be generated based on the biological signal of the user that is sensed in a specific situation.” See ¶ 0020. Van teaches, “the breathing guide may be started … in response to other detected parameters, conditions” See ¶ 0050. In an analogous art, Goldstein teaches, “User's health 587 and physical motion 589 can be simultaneously and continuously monitored. Aspects of user health may include (but not limited to) bloody oxygen saturation 591, blood pressure 593 and heart-rate 595. These health aspects may be monitored using a probe mounted on the earphone device. The age, sex etc. If the comparison 505 of current biometric data 501 and reference data 507 indicates a sudden discrepancy, such as a drop in blood pressure 593, then decision unit 509 initiates a specific response 511.” See ¶ 0062.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Hong-Van-Wang and “biometric data 501 is compared 505 with a set of reference (normal, healthy) data 507, which may be from a database adapted to the particular user, or from a database generalized for users of a similar age, sex etc. If the comparison 505 of current biometric data 501 and reference data 507 indicates a sudden discrepancy, such as a drop in blood pressure 593, then decision unit 509 initiates a specific response” as suggested by Goldstein, in an effort to effectively determine the stress level of the driver and suggest breathing based on said comparison suggested by Goldstein. 

Consider claim 13, the electronic device of claim 9, wherein the at least one processor is further configured to: initiate a breathing guide on the electronic device, wherein the breathing guide is initiated in response to a determination that biometric information previously measured by the electronic device is higher than comparable biometric information for users in a same age range, See rejection of claim 5.

Claim 16 is  rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0039424 A1) and further in view of Van (US 2017/0319087 A1), in view of Wang (US 2013/0144111 A1), in view Howard (US 2016/0065831 A1), in view of Ahmed (US 2008/0242415 A1), and further in view of Banet (US 2014/0249433 A1).
Consider claim 16, the electronic device of claim 9, wherein, to display the biometric information, the at least one processor is further configured to transmit the biometric information to another electronic device, Hong teaches, “interface unit 160 serves as an interface for external devices to be connected with the wearable device 100. For example, the interface unit 160 can … transmit internal data of the wearable device 100 to such external device.” See ¶ 0097. Banet teaches, “[u]pon completion of a measurement, the body-worn monitor wirelessly transmits waveforms, vital signs, and SV/CO/CP values to a remote monitor, such as a personal computer (PC), workstation at a nursing station, tablet computer, personal digital assistant (PDA), or cellular telephone. Typically the wireless transmitter is within the wrist-worn transceiver, which also displays and further analyzes this information. Both the remote monitor and the wrist-worn transceiver can additionally include a barcode scanner, touch screen display” See ¶ 0024 and ¶ 0163.
It would have been obvious for one of ordinary skilled artisan at the time of invention to modify the combination of Hong-Van-Wang to accurately measure biometric of driver [stroke volume (SV), cardiac output (CO), and cardiac power (CP)] based on the detected amount/intensity of body movement is lower than or equal to the threshold as these measurements can be inaccurate with too much motion.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 5,001,461 A) Vroom teaches, “provide a means for detecting the unauthorized tampering with, or theft of skiing equipment that has been left in an unsecured and unguarded location that is out of sight of the owner.” Col. 1 line 30+. Vroom teaches, “when the motion sensor switch 4 is tripped by someone moving the skis, the power is sent to the timer circuitry 5, which then measures the duration of the motion, and if this duration is measured to be less than a prespecified amount of time, the timer circuitry 5 interprets the motion to be incidental and ignores the initial signal from the motion sensor switch 4 and resets the system to detect further motion; if the duration of the motion is measured to be greater than this prespecified amount of time, the timer circuitry 5 in turn sends the power to the digital code generator 6, and the FM trasmitter 7.” Col. 2 line 50+.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/OMER S KHAN/           Primary Examiner, Art Unit 2683                                                                                                                                                                                             



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Reference cited in the conclusion section (US 5,001,461 A) Vroom, Roy et al.